The plaintiff in error, for convenience referred to as the defendant, was convicted on a charge of transporting whisky, and his punishment fixed at a fine of $50 and imprisonment for a period of 30 days. Record was perfected and case appealed to this court.
This is a companion case to No. A-6673, Fred Nowlin v. State,43 Okla. Cr. 305, 278 P. 398, in which an opinion has been handed down by this court to-day. The same witnesses testify as in No. A-6673, and the alleged offense occurred at the same place and at the same time. It is not deemed necessary to set out the testimony in substance or in full in this opinion.
For reasons stated in case No. A-6673, this case is reversed and remanded.
EDWARDS, P.J., and CHAPPELL, J., concur.